NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

13-P-820                                               Appeals Court

                  COMMONWEALTH   vs.   JIMMY WARREN.


                           No. 13-P-820.

           Suffolk.    October 2, 2014. - June 10, 2015.

   Present:   Rapoza, C.J., Cypher, Green, Rubin, & Agnes, JJ.1


Firearms. Practice, Criminal, Motion to suppress.
     Constitutional Law, Search and seizure, Investigatory stop,
     Reasonable suspicion. Search and Seizure, Threshold police
     inquiry, Reasonable suspicion. Threshold Police Inquiry.



     Complaint received and sworn to in the Roxbury Division of
the Boston Municipal Court Department on December 19, 2011.

     After transfer to the Central Division, a pretrial motion
to suppress evidence was heard by Tracy-Lee Lyons, J., and the
case was heard by Annette Forde, J.


     Nelson P. Lovins for the defendant.
     Michael Glennon, Assistant District Attorney, for the
Commonwealth.


    1
       This case was initially heard by a panel comprised of
Justices Green, Rubin, and Agnes. After circulation of the
opinion to the other justices of the Appeals Court, the panel
was expanded to include Chief Justice Rapoza and Justice Cypher.
See Sciaba Constr. Corp. v. Boston, 35 Mass. App. Ct. 181, 181
n.2 (1993).
                                                                    2



     GREEN, J.   On appeal from his conviction of carrying a

firearm, the defendant claims error in the denial of his motion

to suppress a firearm.   The firearm was recovered near the

sidewalk on which the defendant ran from police who sought to

question him concerning a breaking and entering that had

occurred at a nearby residence earlier that evening.   At issue

is whether there was reasonable suspicion to justify the

directive to stop issued by one of the officers during his

pursuit of the defendant.   We conclude that reasonable suspicion

justified the stop, and therefore affirm.

     Background.   We summarize the facts from the motion judge's

careful findings, supplemented by evidence in the record that is

uncontroverted and that was implicitly credited by the motion

judge.2   See Commonwealth v. Isaiah I., 448 Mass. 334, 337

(2007), S.C., 450 Mass. 818 (2008).

     On Sunday, December 18, 2011, Boston police Officer Luis

Anjos was on duty and in uniform, traveling alone in a marked

police cruiser, in area B-2 in the Roxbury section of Boston.

At 9:20 P.M. he received a radio call "that there was a breaking

and entry in progress and the suspects were fleeing the area."


     2
       We note that our two dissenting colleagues incorporate
within their respective dissents reference to materials outside
the record including, in some instances, hearsay material that
would not have been admissible if offered in evidence at the
motion hearing.
                                                                     3


The dispatcher gave "several paths of flight" from Hutchings

Street -- where the breaking and entering had occurred -- one

toward Seaver Street and one toward Jackson Square.3

     Anjos went to the scene of the breaking and entering and

spoke with the victims, a teenage male and his foster mother.

The male victim told Anjos that he had left his room to go to

the bathroom and that, when he was returning, his foster mother

told him that she heard people in his bedroom.    The male victim

opened his bedroom door and saw a "black male jumping out of the

window."    The man was wearing "a red hoodie" (hooded sweatshirt)

and, when the male victim ran to the window to look outside, he

saw "three black males, one was wearing a red hoodie and the

other two [were] wearing all dark clothing."    One of the two in

dark clothing was wearing a "black hoodie" and the male victim

could not be more specific about the third man except to say

that he was "definitely wearing dark clothing."    The men ran

down Hutchings Street -- which could have led them either to

Seaver Street or to Walnut Avenue.    The male victim told the

officer that his Apple MacBook and five baseball hats were

missing.    Both victims gave the officer their names, as well as

their dates of birth.

     Anjos spoke to the male victim and his foster mother for

approximately eight to twelve minutes and broadcast the

     3
         The two directions are inconsistent with one another.
                                                                      4


description he had been given.   He then began to drive around

the area to see if he could find anyone who fit that

description.   It was a cold night (twenty-three degrees

Fahrenheit), and the officer did not see anyone walking on the

adjoining or connecting streets.   After about fifteen to

eighteen minutes, as Anjos began to head back to the police

station, and while passing some basketball courts in the area of

Martin Luther King Boulevard, he saw "two black males walking up

facing [him] and they were wearing all dark clothing."     At least

one was wearing a hoodie.4

     Anjos rolled down the passenger's side window of his

cruiser and yelled out, "Hey guys, wait a minute."   He still was

sitting in the cruiser and had activated neither his lights nor

his siren at any point.   The two men "made eye contact" with

Anjos, looking in his direction, and then turned around and

"quickly started jogging" in the direction of Dale Street, down

a path through a park.    Anjos had worked in area B-2 for ten

years and was familiar with the park; he had responded to calls

for assaults and batteries, and firearm arrests, among others.

He described the park as "a pretty busy area in the summertime."

He also testified, "There are a lot of gang members from the

local area that hang out there. . . .    Once you get inside [the

     4
       The officer opined that it would have taken "probably ten
to twelve minutes" to walk the distance between the scene of the
break and the location where he saw the two men.
                                                                       5


park], you've got a cover so nobody can see you unless you walk

in on them."

     After the two men jogged into the park, Anjos radioed to

dispatch that men fitting the description were traveling through

the park towards Dale Street.5   Anjos saw them later, after they

were stopped, and he identified the defendant in court as one of

the two.

     Boston police Officer Christopher Carr responded with

another officer, David Santosuosso, to Anjos's request for help.

Carr had been a Boston police officer for seven years and had

received special training from the Federal Bureau of Alcohol,

Tobacco, Firearms, and Explosives "on characteristics of an

armed gunman," and he had made several firearm arrests himself.

Carr heard Anjos broadcast a description of "several males that

matched a description from a previous [breaking and entering]";

Carr and Santosuosso were nearby and arrived in a matter of

seconds.   When they did, they saw "two males matching the

description that Officer Anjos had broadcast walking through the

park."   Both men were wearing dark clothing.   Carr also was

familiar with the park and testified that "recently there's

been, I want to say, at least two people shot by the park.      Many

rounds recovered.   Shots fire[d] calls."

     5
       Anjos admitted on cross-examination that he said on the
radio that he had seen three, rather than two, black males run
through the park.
                                                                    6


     Carr pulled the cruiser to the side of the street and both

he and Santosuosso got out of the car.   No lights or sirens were

activated.   Carr was closest to the two men and he started to

speak to them; his firearm was not drawn.   He "started to say,

'Hey fellas, can I . . .' and . . . only got about two words

out, and the suspect made a right hand turn, one eighty, and

took off back into the park."   The other man remained standing

still.

     Officer Carr ran after the young man, who appeared to him

to be sixteen or seventeen years old ("[d]efinitely under the

age of twenty-one"), losing sight of him "for a couple of

seconds" at one point.   Carr eventually saw the man run into the

backyard of a residence on Wakullah Street.   At one point during

his pursuit, Carr saw that the man was "clutching the right side

of his pants as he was running up the hill back into the park."6

Carr shouted at the man to stop, but the man continued running.

Eventually, Carr apprehended the man, later identified in court

as the defendant, Jimmy Warren, and ordered him to get down on




     6
       Based on his training and experience, Carr knew that
behavior was consistent with carrying a gun without a holster
and, also, that it was not uncommon for people carrying guns
illegally not to store them in a holster.
                                                                     7


the ground.7   There was a brief struggle and the defendant was

placed under arrest.

     A "Walther .22 caliber firearm" was recovered "less than

five yards off the sidewalk on the inside of the fence of [the

residential yard where the defendant was arrested]."    The

defendant and his companion were the first individuals whom any

of the officers encountered after hearing the radio call about a

breaking and entering.

     Discussion.   "In reviewing a decision on a motion to

suppress, 'we accept the judge's subsidiary findings of fact

absent clear error "but conduct an independent review of [her]

ultimate findings and conclusions of law."'"    Commonwealth v.

Delacruz, 463 Mass. 504, 512 (2012), quoting from Commonwealth

v. Scott, 440 Mass. 642, 646 (2004).    As the motion judge noted,

all of the police officers involved had reliable information

that a serious crime had taken place.   Two victims gave their

names and dates of birth and were interviewed at their residence

     7
       In her findings, the motion judge noted that Carr's
observation of the defendant "clutching his right side of his
pants and holding it up while he ran . . . was after a verbal
command to stop." The Commonwealth argues that this finding
"was unsupported by the officer's testimony at the hearing, and
thus clearly erroneous." We disagree. On direct examination,
the officer did testify, more than once, that he first "began
issuing the defendant verbal commands to stop" at the end of the
chase, when the defendant was "almost in the middle of the
backyard." However, on redirect examination, the prosecutor
asked Carr, "And did you see him making that touching motion
before you told him to stop?" The officer answered, "No." The
judge's finding, therefore, was supported by the evidence.
                                                                      8


regarding a home invasion that just had taken place.     See

Commonwealth v. Anderson, 461 Mass. 616, 622, cert. denied, 133
S. Ct. 433 (2012), and cases cited.    ("'An eyewitness's report

to police of [a] recent, firsthand observation satisfies the

basis of knowledge prong.'    Commonwealth v. Depina, 456 Mass.
238, 243 [2010].     See Commonwealth v. Costa, 448 Mass. 510, 515

[2007]."   In addition, such a report also satisfies the

reliability prong.    See Commonwealth v. Costa, supra at 516;

Commonwealth v. Love, 56 Mass. App. Ct. 229, 232 [2002]).

    Equipped with information about the crime, and seeing two

young men who matched the description he had been given minutes

earlier, in a location that roughly corresponded to the distance

the perpetrators might have traveled by foot in the interim,

Officer Anjos properly sought to speak with the two young men.

At that time, he was sitting in a police cruiser, with no lights

or siren activated and no weapon displayed, and his statement,

"Hey guys, wait a minute," was not a stop.     As observed in

Commonwealth v. Martin, 467 Mass. 291, 303 (2014), "Although the

record does not establish the precise words [the detective] used

in addressing the defendant, the motion judge found that [the

detective] had 'called out to [the defendant] to hold up or stop

we want to speak with you or words to that effect.'     These words

more closely resemble a 'request to speak with the defendant and

ask questions,' Commonwealth v. Nestor N., 67 Mass. App. Ct.
9


225, 228-229 (2006), which does not rise to the level of a

seizure, than a 'command to stop,' id., which is an 'intrusion

of constitutional dimensions that requires justification.'

Commonwealth v. Gomes, 453 Mass. 506, 510 (2009).   See, e.g.,

Commonwealth v. Lopez, 451 Mass. 608, 610 (2008) (statement 'can

I speak with you' not seizure); Commonwealth v. Barros, 435
Mass. 171, 172, 173-174 (2001) (statement 'Hey you . . . I want

to speak with you' was not seizure); Commonwealth v. Stoute,

[422 Mass. 782, 789 (1996)] (police request that suspect 'hold

up a minute' not seizure)."8   The fact that the two men in the

present case made eye contact and then turned and jogged away

from Officer Anjos, and that the defendant later turned and ran

away from Officer Carr, provides further support for the motion

judge's conclusion that there was no stop and no seizure at that

time.    See Commonwealth v. Martin, supra ("Particularly given

that the defendant continued to walk away quickly after [the

detective] called out to him, the motion judge did not err in

concluding that a reasonable person in the defendant's situation

would have felt free to leave").   See also Commonwealth v. Rock,

429 Mass. 609, 611-612 (1999) (officer's request to "talk to you

for a second" left suspect believing he was free to leave);


     8
       For the same reason, Officer Carr's statement, "Hey fellas
. . ." was not a stop or a seizure: even though Carr and
Santosuosso got out of the police cruiser at that point, no
lights, sirens, or weapons were displayed.
                                                                   10


Commonwealth v. Sykes, 449 Mass. 308, 313 (2007) (defendant felt

free to leave where he did not respond to officer; no stop).

     We consider it significant in the present case that, at the

time Officer Carr directed the defendant to stop, he and other

officers were engaged in the investigation of a report of recent

criminal activity in the vicinity.   In such circumstances, we

find instructive the inventory of factors identified in

Commonwealth v. Doocey, 56 Mass. App. Ct. 550, 554-556 (2002):

(1) the particularity of the description of the suspects; (2)

the number of persons in the area at the relevant time; (3) the

proximity of the stop to the location of the reported crime; (4)

the time elapsed between the reported crime and the

investigatory stop; (5) the actions of the suspect upon the

initial encounter with police (including any evasive action);

(6) police corroboration of the reported criminal activity; (7)

the geographic area where perpetrators might be expected to have

gone after the crime; and (8) whether the area is or is not a

"high crime area."9

     In weighing reasonable suspicion, the motion judge properly

considered the fact that the defendant twice ran from police

officers who approached him.   See Commonwealth v. Depina, 456
Mass. at 246.   See also Commonwealth v. Mercado, 422 Mass. 367,

     9
       As Doocey observes, the last of these factors often
carries comparatively little weight. See 56 Mass. App. Ct. at
556 n.11.
                                                                    11


368, 371 (1996) (defendant's actions in ceasing to exit store

and backing up into vestibule, upon seeing police officer, added

to reasonable suspicion calculation); Commonwealth v. Stoute,
422 Mass. at 791 ("The defendant's failure to stop at [the

officer's] request, and his accelerated pace as he drew away

from the officers, could have contributed to [the officer's]

suspicion").

    In addition, as we have observed, with Officer Anjos having

interviewed the victims of the crime at the scene, the officers

had verified the reliability of the report.    The description of

the men involved in the home invasion had included two men of

color, dressed in dark clothing, with one man wearing a hooded

sweatshirt.    We acknowledge that the description was somewhat

general and lacking in detail.    Nonetheless, two men who fit

that description were seen on the street some nine or ten blocks

away, within only about thirty minutes of the report of the

crime.    It was twenty-three degrees outside and none of the

officers had seen anyone else walking on the street since the

report.    The relatively close proximity of the defendant to the

time and place of the reported crime, together with the fact

that the officers saw no one else on the streets on that cold

evening, furnishes further justification for a threshold

inquiry.    Moreover, once the defendant started to run for a

second time, to again avoid interaction with the investigating
                                                                     12


officers, Officer Carr had reasonable suspicion that the

defendant was involved in the reported home invasion, meriting

further inquiry to confirm or dispel that suspicion.10

     "Neither evasive behavior, proximity to a crime scene, nor

matching a general description is alone sufficient to support

the reasonable suspicion necessary to justify a stop and frisk.

. . .     Each of these factors may, however, be considered by the

police, and in combination may allow the police to narrow the

range of suspects to particular individuals."      Commonwealth v.

Mercado, 422 Mass. at 371.     In this case, the facts, examined in

combination, compare favorably to those in stops that have been

upheld by the courts.     See, e.g., Commonwealth v. Depina, 456
Mass. at 245-247.     To make an investigatory stop based on a

physical description, the description cannot be so general that

it would include a large number of people in the area where the

stop occurs, nor need it be so particularized as to fit only a

single person, provided other accompanying circumstances are

present.     See id. at 246-247.   Here, as in Depina, the

description of the perpetrators, together with the spatial and

temporal proximity of the defendant and his companion to the

scene of the home invasion, the defendant's twice reversing

     10
       For the reasons already explained, the officer's request
to the defendant, who already had begun running for a second
time, whether in the words, "Hey fellas," or a more explicit
request to "stop," did not, without more, rise to the level of a
seizure for constitutional purposes.
                                                                   13


direction and running away upon encountering the police, and the

gravity of the crime under investigation gave rise to a

reasonable suspicion that justified Officer Carr's stop of the

defendant.   See id. at 247 (gravity of the crime and present

danger of circumstances may be considered in reasonable

suspicion calculus).    See also Commonwealth v. McKoy, 83 Mass.

App. Ct. 309, 312-313 (2013), where the facts supporting

reasonable suspicion were considerably weaker than those in the

present case, but still supported reasonable suspicion

(anonymous report of shots fired, no description at all given

about potential suspects; two men in hooded sweatshirts, the

only people on the street at that time, were walking in cold and

snowy weather not far from the scene of the crime).

    In sum, in the present case we see most of the Doocey

factors.   While the description itself was not precise, the fact

that there were two individuals who fit it, rather than one,

enhances its value.    Contrast Commonwealth v. Cheek, 413 Mass.
492, 496 (1992).   In addition, the defendant and his companion

were close in time and proximity to the location of the report

of a serious crime, and the "population of individuals in the

area at the relevant time" included only the defendant and his

companion.   Commonwealth v. Doocey, 56 Mass. App. Ct. at 554.

Furthermore, there was "independent police corroboration of the

report of the criminal activity"; and the "characteristics of
                                                                  14


the place of the suspected criminal activity (including whether

it is a high crime area)" also support the inference the officer

drew.    Id. at 556.

    The motion to suppress was properly denied.11

                                   Judgment affirmed.




    11
       Though our view of the case obviates any need to consider
the Commonwealth's argument that the motion should have been
denied without a hearing on the ground that the defendant
abandoned the firearm, we note that the facts do not support
that argument.
     AGNES, J. (dissenting, with whom Rubin, J., joins).         No one

disputes that a police officer has the authority to stop and

briefly to detain a person on the street in order to conduct a

threshold inquiry whenever specific facts establish reasonable

suspicion that the individual has committed, is committing, or

is about to commit a crime.1   But it is equally settled that a

police officer's belief that a person on the street is involved

in criminal activity does not make the officer's suspicion

reasonable.    "A mere 'hunch' is not enough.     Simple good faith

on the part of the officer is not enough.       The test is an

objective one."   Commonwealth v. Bacon, 381 Mass. 642, 643

(1980), quoting from Commonwealth v. Silva, 366 Mass. 402, 406

(1974).

     Two ingredients must be present to establish reasonable

suspicion:    (1) police knowledge of objective facts and

circumstances relating to a past, present, or future crime, as

opposed to guesswork, a hunch, or intuition, and (2) a specific

     1
       See Commonwealth v. Silva, 366 Mass. 402, 405 (1974)
("[W]e have consistently sustained the right of a police officer
to make a threshold inquiry where suspicious conduct gives the
officer reason to suspect that a person has committed, is
committing, or is about to commit a crime"). See also Terry v.
Ohio, 392 U.S. 1, 27 (1968); United States v. Camacho, 661 F.3d
718, 726-727 (1st Cir. 2011); Commonwealth v. Lehan, 347 Mass.
197, 204 (1964); Commonwealth v. Matthews, 355 Mass. 378, 380-
381 (1969); Commonwealth v. Riggins, 366 Mass. 81, 87 (1974);
Commonwealth v. Almeida, 373 Mass. 266, 270-271 (1977);
Commonwealth v. Ferrara, 376 Mass. 502, 504 (1978); Commonwealth
v. Wren, 391 Mass. 705, 707 (1984); Commonwealth v. Mercado, 422
Mass. 367, 369 (1996).
                                                                     2


connection, i.e., individualized suspicion, between those

objective facts and circumstances and the person stopped.     See,

e.g., Commonwealth v. Matthews, 355 Mass. 378, 380-382 (1969).2

     In the present case, the description of the perpetrators

taken by Boston police Officer Luis Anjos and passed on to other

officers was too general to establish individualized suspicion

connecting the defendant, Jimmy Warren, to the breaking and

entering on Hutchings Street in the Roxbury section of Boston at

the time of the stop.   Neither of the two males Officer Anjos

encountered matched the most descriptive parts of the victim's

observations of the perpetrators -- that one was wearing a red

sweatshirt and one was carrying a backpack (containing stolen

goods).   Additionally, the observation of two black males

wearing dark clothing about one mile from the scene of a

breaking and entering involving three black males in a densely

     2
       United States Supreme Court Chief Justice Earl Warren,
writing for the Court in Terry v. Ohio, said, "This demand for
specificity in the information upon which police action is
predicated is the central teaching of this Court's Fourth
Amendment jurisprudence." 392 U.S. at 21 n.18. See United
States v. Martinez-Fuerte, 428 U.S. 543, 560 (1976) ("to
accommodate public and private interests some quantum of
individualized suspicion is usually a prerequisite to a
constitutional search or seizure"); United States v. Cortez, 449
U.S. 411, 417–418 (1981) (test is whether there is a
"particularized and objective basis for suspecting the
particular person stopped of criminal activity"); Ornelas v.
United States, 517 U.S. 690, 696 (1996) ("We have described
reasonable suspicion simply as 'a particularized and objective
basis' for suspecting the person stopped of criminal activity"),
quoting from United States v. Cortez, supra. See generally
United States v. Massenburg, 654 F.3d 480, 486 (4th Cir. 2011).
                                                                   3


populated residential neighborhood of Roxbury, lacks the element

of proximity to the scene of the crime that so often is a

significant factor in cases involving legitimate threshold

inquiries.3   Finally, flight or evasive behavior, without more,

is insufficient to establish reasonable suspicion for a

threshold inquiry.   Commonwealth v. Mercado, 422 Mass. 367, 371

(1996) ("Neither evasive behavior, proximity to a crime scene,

nor matching a general description is alone sufficient to

support the reasonable suspicion necessary to justify a stop and




     3
       See, e.g., Commonwealth v. White, 44 Mass. App. Ct. 168,
172 (1998) (police had reasonable, articulable suspicion when,
inter alia, codefendants were "just blocks away" from where
shooting occurred and were "located in the general area toward
which the perpetrators were said to be heading . . . and were
the only people . . . in a largely deserted commercial zone at a
time after 3:30 A.M."); Commonwealth v. Gunther G., 45 Mass.
App. Ct. 116, 118 (1998) (suspects "close by the area where the
shooting was reported, and with no one else on the street at
that late hour," inter alia, "reasonably supports a conclusion
that they were persons possibly involved in the reported
incidents"); Commonwealth v. Foster, 48 Mass. App. Ct. 671, 676-
677 (2000) (reasonable suspicion when, inter alia, police see
suspects matching physical description, on same street and
headed in same direction as informant indicated). See also
United States v. Arthur, 764 F.3d 92, 97 (1st Cir. 2014) ("At
the time of the initial seizure, Officer Golden had received a
reliable, though generic, description of the number of suspects
and their race, gender, clothing, and approximate location, as
well as information about the direction in which they were
heading. The location and direction information was
corroborated by an unconnected witness [the leaf-raker]. Just
minutes had elapsed since the robbery when the suspects, who
mostly matched the description, were encountered just an eighth
of a mile from the crime scene, heading in the expected
direction").
                                                                 4


frisk").4   The reason why such behavior does not satisfy the test

for reasonable suspicion is that it is not sufficiently


     4
       This principle is illustrated in Commonwealth v. Thibeau,
384 Mass. 762 (1981). There, the defendant was riding a bicycle
in the Jamaica Plain section of Boston around 10 P.M. Id. at
763. Two police vehicles, one of them marked, pulled up
alongside him. Ibid. The defendant looked at the marked
cruiser, turned sharply to his left, and pedaled away. Ibid.
With his siren blaring, the officer in the unmarked cruiser
pursued the defendant, ultimately reaching out, grabbing him,
and forcing him to the sidewalk. Ibid. During the ensuing
search of the defendant's person, the officer discovered
narcotics. Ibid. The Supreme Judicial Court noted that there
was evidence that the investigating officer, who was an
experienced narcotics investigator, "recognized an increasing
use of bicycles to transport illegal drugs." Ibid.
Nevertheless, the court concluded that the officer's knowledge
that bicycles were used to transport narcotics and the
defendant's sudden left turn down St. John Street at the
approach of the police were insufficient "as a matter of law" to
provide reasonable suspicion and thus justification for the
police pursuit that was deemed a stop. Id. at 763-764 (emphasis
supplied). Accord Commonwealth v. Grinkley, 44 Mass. App. Ct.
62, 72 (1997) ("The fact that as police officers approached the
group started walking quickly away did not elevate the police
officers' inchoate suspicion to the level of reasonableness
justifying a stop and frisk, even though a firearm was
reportedly involved"). Contrast Commonwealth v. Mercado, 422
Mass. at 371 ("[T]he information in [the police officer's]
possession allowed him to distinguish [the defendant] and his
companion from other persons in the vicinity. The radio report
narrowed the range of possible suspects to males of Hispanic
descent who were in the vicinity south of 146 Main Street. [The
witness's] statement further narrowed the range of suspects to
males of Hispanic descent then present in the Kangaroo Crossing
store. That information, coupled with the behavior of [the
defendant] and his companion on seeing a police officer as they
left the store, was sufficient for [the police officer] to form
a reasonable suspicion of those two particular men");
Commonwealth v. Sykes, 449 Mass. 308, 309-310, 314-315 (2007)
(After responding to a report of Hispanic and black males
engaged in illegal drug activity, police observed defendant look
at them and then pedal away from the area on a bicycle; police
pulled alongside the defendant in their unmarked vehicle and
                                                                   5




asked him if he would speak with him; police observed the
defendant speed up, hit a tree, abandon the bicycle, and then
flee on foot while clenching his waistband; describing the case
as close, the court reasoned that the defendant's flight
combined with clenching his waist was enough to establish a
reasonable suspicion that a crime was taking place);
Commonwealth v. Montiero, 71 Mass. App. Ct. 477, 478-480 (2008)
(Reasonable suspicion found when, as police conversed with
several individuals known for gun-related incidents, officers
observed one of the men give a hand signal to the defendant who
was nearby on a bicycle and who then pedaled away; officers
drove alongside the defendant in their unmarked vehicle as he
rode his bicycle and asked if they could speak with him;
defendant then dropped his bicycle and started to run).

     In Commonwealth v. Battle, 365 Mass. 472, 475 (1974), the
Supreme Judicial Court also explained the limited significance
of evasive behavior in the absence of other specific evidence of
criminal activity:

    "On seeing two persons run into an apartment building in
    apparent response to an approaching police vehicle, the
    police had the right -- if not the duty -- to conduct
    further visual investigation while the two persons remained
    in public view. Such police conduct is not a search or
    seizure, however expansively one wishes to interpret those
    terms, and therefore a lack of probable cause to arrest or
    even ground to conduct a 'stop and frisk' is irrelevant.
    The requirements of the Fourth Amendment to the
    Constitution of the United States enter into the picture at
    a later point in this case, when the arrest was actually
    made." (Footnote omitted.)

     This case is also distinguishable from Commonwealth v.
Marrero, 33 Mass. App. Ct. 440, 444-445 (1992), where we held
that the defendant's flight when approached near the site of a
recent breaking and entering was a factor that, along with other
factors, justified the decision by police officers to detain the
defendant for a threshold inquiry. See Commonwealth v. Sweezey,
50 Mass. App. Ct. 48, 52 (2000) (defendant's flight after valid
stop by officers elevated officers' reasonable suspicion of
criminal activity).
                                                                   6


probative of whether a crime was, is, or is about to be

committed.5   A valid investigatory stop or threshold inquiry

requires the Commonwealth to prove "that the police had

reasonable suspicion, before initiating the stop, that 'a person

has committed, is committing or about to commit a crime.'"

Commonwealth v. Walker, 443 Mass. 867, 872 (2005) (emphasis

supplied), quoting from Commonwealth v. Comita, 441 Mass. 86, 91

(2004).6   In this case, Officer Anjos acted on a hunch that the


     5
       The rule in Mercado, supra, that flight to avoid the
police, standing alone, is not sufficient to constitute
reasonable suspicion, is not inconsistent with the holding in
Commonwealth v. Sanchez, 403 Mass. 640 (1988). There, the court
observed that "flight from police, after an initial consent to a
search and before any pursuit by the police, provides a
reasonable and articulable suspicion justifying an investigatory
stop." Id. at 645. Similarly, in Commonwealth v. Williams, 422
Mass. 111 (1996), the circumstances involved more than mere
flight at the approach of the police:

     "The defendant was running down a busy street at sprint
     pace in broad daylight. . . . The defendant was sweating,
     had a strained expression on his face, and discarded his
     shirt without breaking pace. The police, without
     solicitation, received a beeper dropped by the defendant
     (or his unnamed joint venturer). The defendant then took
     evasive action by running through back yards and scaling
     chain link fences. It was appropriate for the police to
     pursue the defendant in order to effectuate a threshold
     inquiry." Id. at 117.
     6
       See Commonwealth v. Wren, supra; Commonwealth v. Willis,
415 Mass. 814, 817 (1993); Commonwealth v. Hernandez, 448 Mass.
711, 714 (2007). As the United States Court of Appeals for the
First Circuit has observed: "Warrantless investigatory stops
are allowable if, and to the extent that, police officers have a
reasonable suspicion of wrongdoing -- a suspicion that finds
expression in specific, articulable reasons for believing that a
person may be connected to the commission of a particular
                                                                        7


two black males he encountered about one mile away from the

crime scene and about thirty minutes after the commission of the

offense, were somehow connected to that crime.      To this day,

that remains unestablished as the defendant is not charged with

the breaking and entering that precipitated these events.         For

these reasons, I respectfully dissent.

      A.    Geography.   In order to understand why the initial

encounter between Officer Anjos and the two black males did not

contribute in any objective sense to reasonable suspicion that

they were involved in the burglary on Hutchings Street, a

consideration of the local geography is instructive.      Two maps

of the neighborhood in question were downloaded from Google Maps7

and were received in evidence at the suppression hearing.         Using

the same source,8 I considered first, a broader, less magnified

view, and second, an abridged and enlarged view pinpointing the

points of interest in this series of events.     See Appendix A and

B.9   The following observations are significant.    First, only the



crime." United States v. Lee, 317 F.3d 26, 31 (1st Cir. 2003),
citing Terry v. Ohio, 392 U.S. at 21.
      7
          Http://maps.google.com.
      8
          Http://maps.google.com.
      9
       I take judicial notice of the accuracy of the layout of
the streets and the measurement of the distances between
landmarks in Roxbury, as depicted on both of the maps in the
Appendix. See United States v. Perea–Rey, 680 F.3d 1179, 1182
n.1 (9th Cir. 2012); Pahls v. Thomas, 718 F.3d 1210, 1216 n.1
                                                                    8


victim or his foster mother could have supplied the police with

firsthand knowledge about the path of flight of the three

perpetrators.   Looking out to the street from the victim's

bedroom window, one's ability to see where the perpetrators may

have gone is very limited.    According to the evidence, it was a

backyard window and allowed one to see only twelve to fifteen

yards, up to the corner where Hutchings and Harold Streets

intersect.   Officer Anjos testified on redirect that the victim

"observed them running towards Harold Street and he wasn't sure

whether they went down Walnut or Seaver, but he believed it was

either one of those streets."     The prosecutor then asked, "So he

[the victim] saw them run down Harold Street, but he was

guessing as to where they might have gone from there?"     To which

Anjos responded, "Yes, he was."    These alleged directions of

flight, beyond Harold Street, were based on the victim's guess

and not on his observation.

    Second, there was testimony by Officer Anjos that

approximately twenty-five minutes elapsed from the time of the



(10th Cir. 2013). See also United States v. Brown, 636 F. Supp.
2d 1116, 1124 n.1 (D. Nev. 2009) ("Courts have generally taken
judicial notice of facts gleaned from internet mapping tools
such as Google Maps or Mapquest"). Although judicial notice
ordinarily occurs only after the parties are given an
opportunity to be heard, see Mass. G. Evid. § 201(d) (2014), I
do not believe that step is required in this instance. The maps
in the Appendix are taken from the same source as the exhibits
admitted in evidence at the hearing, and depict the same
geographical area, albeit at different scales.
                                                                         9


initial 911 telephone call to when he first encountered the two

black males about one mile from the scene of the crime.           The

perpetrators could have fled in any one of several directions.

Assuming they were traveling on foot, they could have traveled

to any location within a circle with a radius of approximately

two miles in which the center point is the intersection of

Hutchings Street and Harold Street.        This area is so large that

it extends beyond the boundaries of Roxbury and into the

Dorchester and Jamaica Plain sections of Boston.        See Appendix

A.   See also post at          n.1 (Rubin, J., dissenting).

     Third, Officer Anjos testified at the suppression hearing

that the victim reported that the perpetrators were seen

"running down Hutchings towards Harold Street in the direction

of Seaver or Walnut Avenue."    The judge found that the victim

"stated he saw them run down Hutchings Street towards Seaver

Street.   One black male ran towards Walnut" Avenue.        The

majority states that the victim reported the "men ran down

Hutchings Street -- which could have led them either to Seaver

Street or to Walnut Avenue."     Ante at           .   While, as noted

supra, the view from the victim's bedroom was limited, a person

running down Hutchings Street could navigate his way to Walnut

Avenue or to Seaver Street.     However, Walnut Avenue, like Seaver

Street, winds its way through Roxbury, crossing many other

streets, and is more than one mile in length, running both to
                                                                  10


the north and to the south of the crime scene.   See Appendix B.

Furthermore, as Officer Anjos candidly observed on cross-

examination, Seaver Street from Hutchings Street is in the

opposite direction of the Dale Street area where the arrest

occurred.   Thus, knowledge that one, two, or three black males

wearing dark clothing who were involved in a breaking and

entering at a home near the intersection of Hutchings Street and

Harold Street, fled toward Seaver Street or Walnut Avenue, even

if the information is presumed reliable, is not, absent a

description of their height, weight, age, facial features,

distinctive clothing, or other distinguishing characteristics,10

probative of whether two black males wearing dark clothing

encountered about thirty minutes later near the intersection of

Walnut Avenue and Martin Luther King Boulevard, were connected

to the breaking and entering.

     Fourth, the majority also relies on the fact that Officer

Anjos testified that when he left the crime scene he "began to

drive around the area" and saw no one else on the street until

he was driving back to the police station and encountered the

two males in question.   Ante at        .   Anjos explained at the

hearing that he traveled "up and down Harold Street, Walnut

     10
       Officer Anjos testified that there was nothing unusual
about the color or the style of the hooded sweatshirts the two
males were wearing, and that in his experience he had
encountered many individuals in that neighborhood wearing hooded
sweatshirts.
                                                                      11


Avenue, Holworthy, onto MLK Boulevard."       These streets are shown

on the maps in the Appendix.    They are only a small subset of

the area in the circle with a two-mile radius, within which the

perpetrators may have fled.    The majority attaches significance

to the fact that Officer Anjos testified that he did not see

anyone out on the streets.     Ante at          .   However, on cross-

examination, he admitted that during the course of radio

communications regarding this incident, Sergeant Christopher

Bailey broadcast a report "that he saw one kid with a backpack

on Seaver between Blue Hill Avenue and Elm Hill Avenue."

    B.   Particularized suspicion.       "To make an investigatory

stop based solely on a physical description, the description

need not be so particularized as to fit only a single person,

but it cannot be so general that it would include a large number

of people in the area where the stop occurs."       Commonwealth v.

Depina, 456 Mass. 238, 245-246 (2010).       See Commonwealth v.

Grinkley, 44 Mass. App. Ct. 62, 67 (1997) ("Unparticularized

racial descriptions, devoid of distinctive or individualized

physical details -- even were they of a certain person . . . --

cannot by themselves provide police with adequate justification

for stopping an individual member of the identified race who

happens to be in the general area described by the informant").

For example, in Commonwealth v. Cheek, 413 Mass. 492, 496

(1992), the Supreme Judicial Court observed that:
                                                                  12


    "[T]he description of the suspect as a 'black male with a
    black ¾ length goose' could have fit a large number of men
    who reside in the Grove Hall section of Roxbury, a
    predominantly black neighborhood of the city. The officers
    possessed no additional physical description of the suspect
    that would have distinguished the defendant from any other
    black male in the area such as the suspect's height and
    weight, whether he had facial hair, unique markings on his
    face or clothes, or other identifying characteristics.
    That the jacket matched was not enough to single him out.
    Moreover, the Commonwealth presented no evidence to
    establish that a '¾ length goose' jacket, the sole
    distinctive physical characteristic of the garment, was
    somehow unusual or, at least, uncommon as an outer garment
    worn on a cold fall night."

In the present case, when Officer Anjos first encountered the

defendant and his companion, Officer Anjos had even less

evidence linking them to the reported crime than the police

officer in Cheek.

    In numerous decisions, both before and after Terry v. Ohio,

392 U.S. 1 (1968), the Supreme Judicial Court has explained that

individualized suspicion is the ingredient that differentiates

reasonable suspicion from arbitrary police action.   In Alegata

v. Commonwealth, 353 Mass. 287, 293 (1967), the court declared

unconstitutional that portion of G. L. c. 41, § 98, that

authorized the criminal prosecution of persons found on the

street during the nighttime in circumstances in which the

arresting officer suspected the person of "unlawful design," id.

at 290, and was not satisfied with the person's explanation for

being abroad in the nighttime, ibid.   Although the court

reasoned that the statute was unconstitutionally vague because
                                                                    13


it did not give an ordinary person adequate notice of what

conduct was proscribed, the court made the following

observation, which is of special significance in this case:

"The problem with suspicion is that it is a subjective term

incapable of providing any intelligible standard to guide either

suspect or court.   The absence of limiting standards leaves the

citizen at the 'mercy of the officers' whim or caprice.'"     Id.

at 292-293, quoting from Brinegar v. United States, 338 U.S.
160, 176 (1949).    See Commonwealth v. Lawton, 348 Mass. 129, 133

(1964);11 Commonwealth v. Ballou, 350 Mass. 751, 755 (1966);12


    11
       In Lawton, supra, the Supreme Judicial Court made this
observation:

    "We are of opinion that the combination of facts known to
    [the officer] reasonably permitted such a conclusion. He
    had learned of a recent break from his superiors and at
    once went to the house. He was told that a female occupant
    had seen a man in a heavy dark coat run out of the back
    door and onto and across the adjacent golf links toward
    Fuller Street. Soon after, while searching in the vicinity
    of the Fuller Street entrance to the golf course, he had
    come upon the defendant attired in a heavy dark coat. He
    could reasonably conclude that not many men would be abroad
    that night in that vicinity attired in an article of
    clothing so unsuited to a temperature of eighty-five to
    ninety degrees. He followed the elementary and highly
    reasonable course of attempting to interrogate the
    defendant by way of a brief threshold inquiry. . . . He
    was rebuffed by obscene replies and outright refusals to
    answer."
    12
       Consider this observation by the Supreme Judicial Court
in Ballou, supra:

    "We make no conclusion that there was probable cause to
    arrest before obtaining proof of secret possession of the
                                                                14


Commonwealth v. Dottin, 353 Mass. 439, 441-442 (1968);13

Commonwealth v. Wilson, 52 Mass. App. Ct. 411, 413-414 (2001).14




    revolver. The point we decide is that the two officers
    acted reasonably in the steps taken to avoid being shot
    down and to prevent a sudden breach in the community's
    defences against crime. We do not depend upon judicial
    notice of a gang war. The evidence admitted amply showed
    that [a police captain] knew of such a war. He further
    knew that he was looking for one who had achieved
    prominence in discussions in his own station house; who had
    gained notoriety in the State Police Journal and in State
    police circulars in connection with the recent wave of
    gangland killings; and who was an associate of [a police
    detective], a supposed participant in that war. He [the
    police captain] realized that both men had reputations for
    carrying guns, and was aware of the defendant's conviction
    and sentence for gun carrying. Reference to the conviction
    viewed in perspective with the captain's other information
    -- in itself quite adequate to put an intelligent police
    officer on his guard -- is not a classification of the
    defendant as an inferior grade of citizen, but it is the
    contribution of an additional fact of importance entering
    into the formation of a common sense judgment."
    13
       In Dottin, supra, the Supreme Judicial Court made this
observation:

    "Upon the information the police officer had and what he
    observed there was ample basis for his stopping the cab.
    His official information acquired from his superiors at
    frequent roll call formations was that the Roxbury District
    was plagued by housebreaks and that the practice was to
    carry away the loot in cabs. This was not something for
    him to reject as hearsay. He saw the television set on the
    front seat, and one of the three men in back was well known
    to him as a housebreaker. Stopping the cab was the only
    proper course for him to take in discharge of his duty to
    protect the area to which he was assigned. . . . After the
    cab was stopped, the reasonable course was to identify the
    men whose general attitude was uncooperative. They united
    in an incredible reply as to ownership of the television
    set. It was reasonable to order them out of the cab.
    Since they were placing their hands in their pockets, the
                                                                15


Likewise, in Commonwealth v. Anderson, 366 Mass. 394, 399-400

(1974), a threshold inquiry was justified as a result of an

anonymous report of a man on a bus who was armed and in

possession of narcotics because the tip was highly specific and

the police were able to corroborate much of it before they

acted.15



    officer did not have to await the production of a gun to
    ascertain whether they were armed."
    14
       In Wilson, supra, we explained that the police were
justified in detaining the passenger in a vehicle that was
validly stopped for a traffic violation because:

    "[t]he following facts were known by the police officers:
    (1) they were in a high crime area (2) at 3:30 A.M.; (3) a
    speeding car which they had stopped halted in the middle of
    the intersection and the driver and passenger side doors
    both opened; (4) the defendant, a passenger, 'suddenly
    bolted from the car, [5] while holding his chest as if
    concealing something, . . . [6] while looking around
    furtively.'"
    15
       In Anderson, supra at 395-396, the court described the
facts as follows:

    "The sole witness for the Commonwealth was Officer William
    H. Kennefick, Jr., of the Boston tactical patrol force. On
    August 24, 1972, while in uniform, he was on duty on a paid
    detail at the Greyhound bus terminal in Boston, and about
    12:20 A.M., having been summoned to the dispatcher's booth,
    was handed a page from a newspaper called the 'Good News of
    Jesus,' published in New Jersey. Written on the newspaper
    was the message, 'New York to Boston. Please get the
    Boston Police. Bus terminal Boston Greyhound. 1 Man Armed
    & Dangerous. Black. Blue hat. Brown Paper Bag.
    Important! has Narcotics. This is No Joke.' The message
    was unsigned. The officer was told by the dispatcher that
    a bus driver had just handed it to him, the bus driver
    stating that he had been given the paper as he went through
    a toll booth on the road from New York to Boston. The toll
                                                                 16


    C.   Flight.   "An attempt to avoid contact with or

observation by the police, while not enough in itself to justify

a suspicion, may be considered along with other facts."

Commonwealth v. Wren, 391 Mass. 705, 708 n.2 (1984).      See

Commonwealth v. Depina, 456 Mass. at 246-247, and cases cited.

Given the coincidence of finding two black males who were



    booth operator had told the bus driver that the newspaper
    had been thrown into the toll booth shortly before by
    someone in a New York to Boston bus. The bus driver also
    told the dispatcher that he had passed the other New York
    to Boston bus and arrived at the terminal a brief period
    ahead of it. Soon after the dispatcher conveyed this
    information to Officer Kennefick a New York to Boston bus
    arrived at the terminal, and the first man to alight from
    the bus was the defendant, who was black, wore a blue hat,
    a T-shirt and dungarees, and carried a brown paper bag
    somewhat larger than an ordinary lunch bag. The officer
    indicated to two other uniformed police officers who had
    entered the terminal that he had a suspect and that they
    should cut off the street exit of the terminal. The
    defendant noticed Kennefick and walked briskly toward the
    interior of the terminal, looking back on certain occasions
    at Kennefick who was behind him at a distance of four to
    five feet. The defendant progressed approximately fifty to
    seventy-five feet across the terminal lobby to the exit
    door, at which point the other two officers entered through
    the doors. The defendant hesitated and then made a
    'gesture' as if attempting to get rid of the bag in his
    hand. Officer Kennefick grabbed his wrist and shoved him
    against the wall, whereupon the bag fell to the floor. The
    other two officers also reached the defendant and began a
    pat-down. While the pat-down was proceeding, Kennefick,
    keeping his eyes on the defendant and holding his hand,
    groped for the bag which he accidentally picked up by the
    wrong end, with the result that the contents spilled on the
    floor. The contents consisted of three balls partially
    covered in aluminum foil and partially in cellophane.
    Through the cellophane Officer Kennefick could see numerous
    small envelopes containing white powder."
                                                                     17


dressed in dark clothing, one of whom was wearing a black hooded

sweatshirt, on a Roxbury street at 9:30 P.M. on a winter

evening, the additional consideration that they jogged away when

Officer Anjos attempted to speak with them and, moments later,

ran away at the approach of Officers Carr and Santosuosso,16 is

insufficient to establish reasonable suspicion to support a

stop.     In the absence of other factors indicating that a person

has, is, or is about to commit a crime, flight from the police

adds no weight to the calculation of reasonable suspicion.     This

is the majority view in our nation.     "That some city residents

may not feel entirely comfortable in the presence of some, if

not all, police is regrettable but true."     State v. Tucker, 136
N.J. 158, 169 (1994) (unless flight from police is accompanied

by other evidence of involvement in criminal activity, it does

not justify detention).     "Fear or dislike of authority, distaste


     16
       For purposes of this analysis, I assume that the
defendant was not seized until the second officer told him to
stop as the defendant was running up the hill. See Commonwealth
v. Rock, 429 Mass. 609, 611 (1999) (no seizure where officers in
unmarked cruiser followed defendants for 150 feet without lights
or siren, "until defendants voluntarily stopped running. One
officer left the cruiser, identified himself, and said, 'Guys,
can I talk to you for a second?' One officer stepped between
the two defendants"). Contrast Commonwealth v. Barros, 435
Mass. 171, 176 (2001) (seizure where officer said, "Hey you. I
wanna talk to you. Come here"). See also Commonwealth v. Thinh
Van Cao, 419 Mass. 383, 387–388 (1995) (defendant not seized
when uniformed detective approached group in parking lot and
asked them for their identities without ordering them to answer
or indicating that they could not terminate encounter).
                                                                  18


for police officers based upon past experience, exaggerated

fears of police brutality or harassment, and fear of unjust

arrest are all legitimate motivations for avoiding the police."

State v. Hicks, 241 Neb. 357, 363 (1992).17

     In addition to an understanding of the local geography and

particularized suspicion, "a page of history" about encounters

between young black men and the police in Roxbury "is worth a

volume of logic."   New York Trust Co. v. Eisner, 256 U.S. 345,

349 (1921) (Holmes, J.).   For example, in Commonwealth v.

Phillips, 413 Mass. 50, 56-57 (1992), the Supreme Judicial Court

noted that there was a basis for the judge's finding that the


     17
       See Illinois v. Wardlow, 528 U.S. 119, 132 (2000) ("Among
some citizens, particularly minorities and those residing in
high crime areas, there is also the possibility that the fleeing
person is entirely innocent, but, with or without justification,
believes that contact with the police can itself be dangerous,
apart from any criminal activity associated with the officer's
sudden presence") (Stevens, J., concurring in part and
dissenting in part); Liberal v. Estrada, 632 F.3d 1064 1078 (9th
Cir. 2011) ("[A]voidance of the police, standing alone, does not
give rise to a particularized, reasonable suspicion," as here,
where defendant's conduct was "making several turns and then
parking next to a dumpster in a darkened alley"); People v.
Rahming, 795 P.2d 1338, 1342 (Colo. 1990) ("An individual's
attempt to avoid coming in contact with a police officer does
not, without more, justify an investigative detention of the
individual"); People v. Shabaz, 424 Mich. 42, 62 (1985)
("Defendant's flight at the approach of police did not, by
itself, in the circumstances of this case, support a reasonable
suspicion. Although it is uncontroverted that flight may be a
factor to be considered in ascertaining whether there is
reasonable suspicion to warrant a Terry stop, . . . flight alone
is not a reliable indicator of guilt without other circumstances
to make its import less ambiguous").
                                                                  19


Boston police department pursued a policy calling for "searches

on sight" of black youths in Roxbury:

     "The evidence that the Commonwealth characterizes as
     irrelevant is the evidence concerning a Boston police
     department policy to 'search on sight' all young, black
     persons in Roxbury suspected of being gang members or of
     being in the company of a gang member. The Commonwealth
     also characterizes as irrelevant evidence of other
     allegedly illegal searches by either the officers who
     seized the firearm and ammunition in this case or other
     officers. We do not agree that the challenged evidence was
     irrelevant.

     "It is undoubtedly true that, had there been no evidence of
     an official police policy of 'searches on sight,' evidence
     that the officers directly involved in this case or other
     officers on various occasions conducted unconstitutional
     searches would not have been relevant. Standing alone,
     evidence of those isolated events would not have increased
     the likelihood that the challenged search was unlawful.
     . . . However, the evidence of specific instances of
     constitutionally unreasonable 'on sight searches' tends to
     support the further evidence of an official policy
     approving such procedures and, in our view, the evidence of
     that official policy was relevant. That policy evidence
     tended to support the eyewitness testimony relied on by the
     judge to conclude that the search in this case was an 'on
     sight search.'"

     Although there is no evidence in this case that a "search

on sight" policy continues to exist, the debate continues

regarding whether certain street encounters between members of

the Boston police department and civilians are influenced by

race and not simply by the existence of reasonable suspicion or

probable cause.18


     18
       Consider Officer Anjos's candid admission at the
suppression hearing. When asked about his intentions in
approaching these two black males, he testified, "I was going
                                                               20



[to] figure out who they were and where they were coming from
and possibly do" a field interrogation observation (FIO).
     In October, 2014, the Boston police commissioner released
the results of a study commissioned by the Boston police
department (BPD) that examined all FIO reports (approximately
250,000 FIOs) done by Boston police officers from 2007 to 2010.
In announcing the results, the commissioner released a statement
that reads in part as follows:

    "Preliminary findings show the Department is targeting gang
    members in high crime areas. The study showed that the
    amount of crime in a neighborhood is the most powerful
    predictor of the number of FIO's done in a neighborhood.
    The study showed that officers are repeatedly stopping or
    observing individuals with criminal records and/or gang
    membership (5% of the individuals FIO'ed account for more
    than 40% of the total FIO's). Gang Membership and prior
    arrest history are very strong predictors of repeated
    FIO's. The study did show some racial disparities that
    must be addressed. Specifically, the study showed that
    during the given time period, minority neighborhoods do
    experience higher levels of FIO activity, approximately 1%
    of FIO's completed per month, when controlling for crime.
    It also showed that Black subjects are 8% more likely to be
    stopped repeatedly and 12% more likely to be frisked and
    searched when controlling for other factors like Criminal
    History and Gang Membership in Violent Crime areas. While
    there is still some work be to done to ensure we are
    closing the gap on these racial disparities, the numbers of
    overall FIO activity are encouraging, and indicates the
    Department is headed in the right direction. BPD has
    decreased the number of FIOs it completes by almost 42%
    since 2008 and has decreased arrests by 33%, with steady
    reductions in overall crime. These numbers demonstrate
    that officers are utilizing targeted enforcement to reduce
    crime."

Boston Police Commissioner Announces Field Interrogation and
Observation (FIO) Study Results, available at
http://bpdnews.com/news/2014/10/8/boston-police-commissioner-
announces-field-interrogation-and-observation-fio-study-results
[http://perma.cc/H9RJ-RHNB] (last visited March 26, 2015).
     In a statement released contemporaneously with the release
of the BPD study, the American Civil Liberties Union (ACLU) and
the ACLU of Massachusetts took a different view.
                                                               21



    "Key preliminary findings, all of which control for non-
    race factors, include the following: Young black men were
    more likely than young white men to be targeted for police-
    civilian encounters such as stops, frisks, searches,
    observations, and interrogations. When police-civilian
    encounters occurred, young black men were more likely than
    young white men to be frisked or searched. Young black men
    were more likely to be targeted for repeat police-civilian
    encounters."

Boston Police Data Shows Widespread Racial Bias in Street
Encounters with Civilians, available at
https://www.aclu.org/criminal-law-reform-racial-justice/boston-
police-data-shows-widespread-racial-bias-street-encounters
[http://perma.cc/9ABJ-VT5C] (last visited March 26, 2015).
     In October of 2014, the ACLU issued its own report based on
the research conducted for the BPD entitled "Black, Brown and
Targeted," available at
https://www.aclum.org/sites/all/files/images/education/stopandfr
isk/black_brown_and_targeted_online.pdf [http://perma.cc/J4P3-
ZRYP] (last visited April 9, 2015). In addition, according to
the report summary:

    "63% of Boston police-civilian encounters from 2007-2010
    targeted Blacks, even though Blacks made up less than 25%
    of the city's population. Even after controlling for
    crime, Boston police officers were more likely to initiate
    police encounters in Black neighborhoods and to initiate
    encounters with Black people. Boston police gave
    essentially no justification for 75% of these encounters,
    simply listing 'investigate person' as the reason. More
    than 200,000 encounters led to no arrest, and only 2.5% led
    to seizure of contraband."

Stop and Frisk Report Summary, available at
https://www.aclum.org/sites/all/files/images/education/stopandfr
isk/stop_and_frisk_summary.pdf [http://perma.cc/7APK-8MG9] (last
visited March 26, 2015).
     These reports, the data contained within them, and the
statements referred to, supra, about them, are not cited as
adjudicative facts outside the record about what happened in
this case or why the events occurred as they did. Rather, I
consider this information solely to place the issues in
historical context in order to illuminate what I regard as the
policies underlying our precedents defining the objective test
that the police must satisfy to conduct a valid stop for
                                                                      22


    D.     Reasonable suspicion summary.       In the present case,

when Officer Anjos first encountered the defendant and another

person near the intersection of Walnut Avenue and Martin Luther

King Boulevard, Officer Anjos was not nearby the crime scene as

the majority asserts.    Ante at           .    Moreover, the only

similarity between the two males Officer Anjos encountered and

the description of the perpetrators of the breaking and entering

was their race and the fact that they wore dark clothing and one

man wore a hooded sweatshirt.      There was nothing unusual or out

of place about their clothing.     The two males were walking, not

running.    The two males were not carrying anything that might

suggest a connection to the crime, nor otherwise acting in a

suspicious manner.    Officer Anjos made no other observation that

would indicate that the two males were engaged in criminal

activity.   The two males did not flee upon seeing the marked

cruiser, but jogged away only when Officer Anjos asked them to

wait.   When, moments later, the males encountered the other two

officers, the defendant began to run.       These circumstances,

while sufficient to raise suspicion, do not establish the degree

of individualized suspicion that a crime has occurred, is

occurring, or is about to occur to justify a detention for a

threshold inquiry.


purposes of a threshold inquiry.      See Advisory Committee's Note
to Fed.R.Evid. 201.
                                                                  23


    The majority seeks to buttress its view that Officer Anjos

acted on the basis of reasonable suspicion by reference to the

inventory of relevant factors we identified in Commonwealth v.

Doocey, 56 Mass. App. Ct. 550, 554-556 (2002).    Ante at         .

I agree that Doocey is instructive, but in my view it points to

the opposite result.    Officer Anjos lacked a particularized

description of the perpetrators, he canvassed only a portion of

the area within which the perpetrators could have fled before he

fixed his sights on the defendant and his companion, Officer

Anjos did not encounter the males near the scene of the crime,

he did not encounter them immediately after the commission of

the crime, the suspects were not the only black males seen by

the police on the streets at the time, and the character of the

park into which the males fled does not contribute to the

likelihood that they were involved in a recent breaking and

entering.

    Because the defendant and his companion were not targeted

for investigation due to their presence in a high crime area,

the only Doocey factor that Officer Anjos could rely on was the

defendant's flight.    It is settled that a person is under no

obligation to cooperate with the police when asked to stop and

to submit to a threshold inquiry.    Officer Anjos had every right

to harbor a subjective belief that the two men he encountered

were involved in the breaking and entering on Hutchings Street.
                                                                  24


Good police work often begins with a hunch.   However, a hunch

that criminal activity is underway because individuals choose to

run away instead of declining, politely, an invitation to stop

and to converse does not justify a seizure.   The fact that the

actions taken by the police in this case resulted in the seizure

of a loaded firearm is of no consequence because "[a] search

prosecuted in violation of the Constitution is not made lawful

by what it brings to light; the doctrine has never been

recognized by this Court, nor can it be tolerated under our

constitutional system."   Commonwealth v. Holley, 52 Mass. App.

Ct. 659, 665-666 (2001), quoting from Byars v. United States,

273 U.S. 28, 29 (1927).

    For the within reasons, I respectfully dissent.
     RUBIN, J. (dissenting).    I join Justice Agnes's dissenting

opinion.   Three African-American men were involved in the

commission of a burglary, one dressed in red, two in black, at

least one of those wearing a hooded sweatshirt (hoodie).     They

stole a backpack, a laptop computer, and five custom baseball

hats.    There were conflicting reports about the direction in

which they ran.

     Under art. 14 of the Massachusetts Declaration of Rights,

the police were not entitled on this basis thirty minutes later

to stop any pair of African-American men in dark clothes walking

within a twelve-square-mile area1 so long as at least one of them

was wearing a hoodie –- a widely worn fashion particularly among

young people of color, see, e.g., Staples, Young, Black, Male

and Stalked by Bias, New York Times, April 14, 2012;2 Chasmar,

Smithsonian Director Wants Trayvon Martin's Hoodie, Washington

Times, July 31, 2013.3   And, as Justice Agnes describes, at least


     1
       As Justice Agnes explains, even if the individuals were
walking, they could have gone two miles in that time, in any
direction. Ante at         (Agnes, J., dissenting). The area of
the circle described by this two-mile radius (area = π x radius2)
is approximately 12.57 square miles.
     2
       Staples, Young, Black, Male, And Stalked by Bias, N.Y.
Times, April 15, 2012, at SR10.
     3
       Chasmar, Smithsonian Director Wants Trayvon Martin's
Hoodie, Washington Times, July 31, 2013, at
http://www.washingtontimes.com/news/2013/jul/31/smithsonian-
director-wants-trayvon-martins-hoodie/ [http://perma.cc/F35B-
VPL9] (last visited April 2, 2015).
                                                                    2


given the settled law that we are required to apply, this result

does not change even if the individuals flee when approached by

police.   Ante at        .   See Commonwealth v. Mercado, 422
Mass. 367, 371 (1996).

     What ultimately divides the panel is the significance of

this latter-described evasive action.    I write separately

because I do not think we need to address its significance in

this case, and were it not for a majority of the court reaching

the question, I would not do so.   Although the majority holds,

ante at         , and Justice Agnes's dissent assumes, ante

at        , that the defendant and his companion were stopped

only after they ran from the police, they were, as a matter of

law, stopped before that, while they were simply walking down

the street.   Boston police Officer Luis Anjos, after seeing them

walking on the sidewalk yelled out, "Hey guys, wait a minute."

This was a "command to stop," not a request, and it marks the

point at which the defendant was seized for purposes of the

Massachusetts Declaration of Rights.    Commonwealth v. Nestor N.,

67 Mass. App. Ct. 225, 228 (2006) (Duffly, J.).    Cf.

Commonwealth v. Martin, 467 Mass. 291, 301, 303 (2014) (where

officer testified that he said, "Hold on a second, I want to

talk to you," and judge "found that [he] had 'called out to [the

defendant] to hold up or stop we want to speak with you or words

to that effect," the officer's words more closely resemble a
                                                                   3


'request to speak with the defendant and ask questions' . . .

than a 'command to stop'").     This seizure came before the

individuals had engaged in their only suspicious conduct

described in this case, i.e., jogging and then running from the

police.

    At the time of the stop, the police knew there were two

individuals walking on the street, not three.     They did not

appear to have any of the proceeds of the burglary on their

persons.     They were stopped in a densely populated urban area

thirty minutes after the burglary and about one mile away from

the scene.    Indeed, at the hearing on the motion to suppress,

the arresting officer disclaimed having concluded that these

individuals were suspects in the burglary -– he would state only

that Officer Anjos had reached that conclusion.     Although of

course reasonable suspicion must be measured on facts and

circumstances known to police officers prior to the seizure, in

this case it can come as no surprise that these two individuals

never have been linked in any way to the burglary of which

Officer Anjos testified he suspected them.

    As I said at the outset, and as appears undisputed here, it

is impermissible for the police to stop any two black men

walking on the street wearing hoodies simply because thirty

minutes earlier and one mile away two black men in dark

clothing, at least one of whom was wearing a hoodie, were among
                                                                  4


three men involved in a burglary.   Action of this type clearly

violates the protection our Massachusetts Declaration of Rights

provides to all persons in the Commonwealth.   It is also

corrosive of the relationship between law enforcement and the

members of communities they are sworn to protect.   Yet that

describes what happened here.   I respectfully dissent.
Appendix A.
              2


Appendix B.